Citation Nr: 0101082	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a right knee injury.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in August 1999.  



REMAND

The veteran's right knee disorder is currently rated at a 
noncompensable level under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5257 (for recurrent 
subluxation or lateral instability).  While this rating 
provision evaluates symptoms involving the relative stability 
of the knee joint, it may not be sufficient to address all of 
the symptoms of the service-connected right knee disability.  

The veteran asserts that his service-connected residuals of 
the right knee injury include arthritis with pain and limited 
motion and instability requiring the use of a brace and cane.   

Turning to the recent medical evidence of record regarding 
the right knee, the Board notes that a May 1999 MRI report 
noted findings of small joint effusion and changes involving 
the posterior horn of the medial meniscus.  On VA examination 
in March 2000, the veteran was diagnosed with osteoarthritis 
of the right knee with limitation of motion on flexion and 
femoropatellar dysfunction of the right knee, due to disuse 
myopathy, secondary to osteoarthritis of the right knee.  
However, the impression on the a 2000 VA x-ray report was 
that the right knee was within normal limits.  

In light of the conflicting findings with regard to arthritis 
and cartilage, the Board finds that another VA examination is 
needed in this case in order to properly rate the service-
connected disability.  

The Board points out that, in the event both instability and 
arthritis affecting the right knee are diagnosed, the RO 
should consider whether separate evaluations under Diagnostic 
Codes 5257 and 5003 are warranted.  See VAOPGCPREC 23-97 
(July 1, 1997).  

In this regard, the Board would point out that separate 
ratings are warranted only in these types of cases where the 
veteran has limitation of motion in his knee to at least meet 
the criteria under Codes 5260 or 5261, or (consistent with 
DeLuca v. Brown, 8 Vet. App. at 204-207, and 38 C.F.R. §§  
4.45 and 4.59) where there is probative evidence showing that 
the veteran experiences painful motion attributable to 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca, surpa.  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Accordingly, the RO 
should aid the veteran in obtaining any records of ongoing 
treatment for review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Finally, the Board is aware that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
increase.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the service-
connected residuals of the right knee 
injury.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
right knee disability.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Additionally, the 
examiner should comment on the presence 
of any right knee arthritis and the 
presence or absence of instability in the 
knee.  Furthermore, the examiner should 
indicate the degree to which the 
veteran's service-connected disorder has 
resulted in objective evidence of 
functional loss due to pain- including at 
times when his symptoms are purportedly 
most noticeable, such as during prolonged 
sitting or standing, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The examiner should also be 
requested to determine whether, and to 
what extent, the knee exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to any of 
the above should be expressed in terms of 
additional degrees of loss of motion.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If arthritis is found 
in the right knee, the RO should consider 
rating the veteran's service-connected 
disability of that knee separately, based 
on provisions for rating disorders of the 
knee and on provisions for rating 
arthritis.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



